Citation Nr: 9926989	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-30 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating for pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied entitlement to nonservice-
connected pension benefits.  The veteran has timely appealed 
the issue.


REMAND

The veteran's claim for a permanent and total disability 
rating for pension purposes is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran meets the active duty requirements for basic 
eligibility for VA pension benefits, i.e., he served on 
active duty for a period of ninety consecutive days or more 
during a period of war.  See 38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j)(1) (West 1991).  In addition, he has presented a 
claim that is plausible.  Once a well-grounded claim is 
submitted, 38 U.S.C.A. § 5107(a) mandates a duty to assist in 
developing all pertinent evidence.  In this case, the Board 
finds that further development is needed prior to appellate 
review. 

The record shows the veteran has three ratable disabilities: 
right eye blindness, which has been rated by the RO to be 40 
percent disabling; low back syndrome, which has been rated as 
10 percent disabling; and, mild bronchitis, which has been 
rated 10 percent disabling. 

In reviewing the RO's recent evaluation of the veteran's 
disabilities, the Board notes that a disability rating for 
bronchitis under Diagnostic Code 6600 calls for pulmonary 
function tests to determine the ratio of forced expiratory 
volume (FEV) to forced vital capacity (FVC).  From those 
values, disability ratings ranging from 10 percent to 100 
percent may be assigned.  In this case, although the RO has 
assigned a 10 percent rating, the claims file does not 
contain appropriate medical evidence for assigning a 
disability rating under that diagnostic code.  As the matter 
is pertinent to the veteran's overall disability picture, a 
remand will be necessary to obtain that information.

In addition, it is observed that it has been over two years 
since the last VA general medical examination.  Since 
additional delay will result in completing the action 
required in this remand, fresh examination of the veteran 
will be necessary to ensure current evaluation of all the 
veteran's disabilities.  

Because of the aforementioned reasons, this case is REMANDED 
to the RO for the following development:

1.  The RO should ask the veteran to identify 
those locations at which he has received any 
medical treatment since 1997.  Upon receipt of 
the veteran's reply, the RO should identify 
those health care providers whose records are 
not currently associated with the claims file, 
and then attempt to acquire them.  For any 
non-VA source of treatment the veteran 
identifies, he should be asked to provide 
appropriate authorization to the RO to ensure 
that these records may also be obtained.  

2.  Next, the veteran should be scheduled for a VA 
general medical examination, a respiratory 
examination, and an orthopedic evaluation.  The 
claims file must be made available to the examiners 
for review in connection with these examinations.  
The examiners should review the claims file, 
examine the veteran, and provide relevant findings.  
The respiratory examination report should include 
pulmonary function test results.  The orthopedic 
examiner should set forth the extent of any 
functional loss in those areas about which the 
veteran complains that may be due to weakened 
movement, excess fatigability, incoordination, or 
pain on use.  The examiner should also state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss that could be 
anticipated during flare-ups or when the joint is 
used repeatedly over a period of time.  Specific 
findings should be made regarding range of motion 
of the joints about which the veteran complains, 
including his neck and low back, and the extent to 
which that motion deviates from normal should be 
noted.  The level of pain on motion should also be 
described.  All examination findings along with 
complete rational for opinions and conclusions 
should be set forth in a type written report.  

3.  Following completion of the foregoing, the RO 
should review the claims file and ensure that all 
of the above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, appropriate 
corrective action should be implemented.

4.  After ensuring that all requested development 
has been completed to the extent possible, the RO 
is to re-evaluate the veteran's claim on the basis 
of all relevant evidence of record, and in light of 
all applicable statutes, regulations, and case law.  

5.  If the determination remains unfavorable to the 
veteran, he and his representative should then be 
provided with a supplemental statement of the case 
and afforded the appropriate period of time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on matter that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


